This is a criminal case in which the respondent Charles Clemons, is charged with "carrying on the business of peddler" at the City of Rutland contrary to the provisions of section 22, chapter 21 of the Rutland City ordinances. Trial was by jury in the Rutland Municipal Court, a verdict of guilty returned and judgment entered thereon and the case is here upon exceptions taken by the respondent to the court's refusal to grant his motion for a directed verdict. It was tried below and heard here with the case, State v. Greaves, decided at the present term of this Court, ante, page 222, 22 A.2d. 497, and involves the same questions. For the reasons specified in our opinion in that case the entry order here is:
Judgment reversed and the respondent is discharged. *Page 232